Exhibit 10.18

PFF BANCORP, INC.

AMENDED AND RESTATED

TERMINATION AND CHANGE IN CONTROL AGREEMENT

This AMENDED AND RESTATED AGREEMENT is made effective as of
                                         by and between PFF Bancorp, Inc. (the
“Holding Company”), a corporation organized under the laws of the State of
Delaware, with its principal administrative office at 9337 Milliken Avenue,
Rancho Cucamonga, California 91729, and                  (“Executive”). Any
reference to Bank or Institution herein shall mean PFF Bank & Trust or any
successor thereto.

WHEREAS, the Holding Company recognizes the substantial contribution Executive
has made to the Bank and wishes to protect Executive’s position therewith for
the period provided in this Agreement; and

WHEREAS, Executive has agreed to serve in the employ of the Holding Company or
its subsidiaries.

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

1. TERM OF AGREEMENT.

The term of the PFF Bancorp, Inc. Amended and Restated Termination and Change in
Control Agreement (the “Agreement”) shall be deemed to have commenced as of the
date first above written and shall continue for a period of twenty-four
(24) full calendar months thereafter. Commencing on the date of this Agreement,
the term of this Agreement shall be extended for one day each day until such
time as the Board of Directors of the Holding Company (“Board”) or Executive
elects not to extend the term of the Agreement by giving written notice to the
other party in accordance with Section 5 of this Agreement, in which case the
term of the Agreement shall be fixed and shall end on the second anniversary of
such notice.

2. CHANGE IN CONTROL.

a) Upon the occurrence of a Change in Control of the Bank or the Holding Company
(as herein defined) the provisions of Section 3 shall apply.

b) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean any of the following events:

(i) the occurrence of any event (other than an event described in
Section 2(b)(iii)(A)) upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), other than (A) a trustee or other fiduciary holding securities under an
employee benefit plan maintained for the benefit of employees of the Holding
Company; (B) a corporation owned, directly or indirectly, by the stockholders of
the Holding Company in substantially the same

 

Page 1 of 12



--------------------------------------------------------------------------------

proportions as their ownership of stock of the Holding Company; or (C) any group
constituting a person in which employees of the Holding Company are substantial
members, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities issued by the
Holding Company representing 20% or more of the combined voting power of all of
the Holding Company’s then outstanding securities, excluding any securities
purchased by the Holding Company’s employee stock ownership plan and trust;

(ii) the occurrence of any event upon which the individuals who on the date this
Agreement is executed are members of the Board, together with individuals whose
election by the Board or nomination for election by the Holding Company’s
shareholders was approved by the affirmative vote of at least three-quarters of
the members of the Board then in office who were either members of the Board on
the date this Agreement is executed or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Holding Company;

(iii) the consummation of either:

(A) a merger or consolidation of the Holding Company with any other corporation,
other than a merger or consolidation following which both of the following
conditions are satisfied:

(I) either (1) the members of the Board of the Holding Company immediately prior
to such merger or consolidation constitute at least a majority of the members of
the governing body of the institution resulting from such merger or
consolidation; or (2) the shareholders of the Holding Company own securities of
the institution resulting from such merger or consolidation representing 80% or
more of the combined voting power of all such securities of the resulting
institution then outstanding in substantially the same proportions as their
ownership of voting securities of the Holding Company immediately before such
merger or consolidation; and

(II) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Holding Company’s obligations under this
Agreement; or

(B) a plan of complete liquidation of the Holding Company or an agreement for
the sale or disposition by the Holding Company of all or substantially all of
its assets;

(iv) the occurrence of an event which would require the Holding Company to
report a response to Item 5.01 of the current report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Exchange Act;

 

Page 2 of 12



--------------------------------------------------------------------------------

(v) the occurrence of an event which would result in a Change in Control of the
Institution within the meaning of the Home Owners’ Loan Act of 1933 and the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”),
as in effect on the date hereof (provided that in applying the definition of
change in control as set forth in the Rules and Regulations of the OTS, the
Board shall substitute its judgment for that of the OTS); or

(vi) any event that would be described in Section 2(b)(i), (ii), (iii) or
(iv) if the term “Institution” were substituted for the term “Holding Company”
therein.

c) Executive shall not have the right to receive termination benefits pursuant
to Sections 3 or 4 hereof upon Termination for Cause. The term “Termination for
Cause” shall mean termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. In determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry. Notwithstanding the foregoing, Executive shall not be deemed to have
been Terminated for Cause unless and until there shall have been delivered to
him or her a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board of Directors of the Bank at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him or her, together with counsel, to be heard before the
Board at such meeting and which such meeting shall be held not more than thirty
(30) days from the date of notice during which period Executive may be suspended
with pay), finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits provided hereunder for any period after the Date
of Termination for Cause. During the period beginning on the Date of Termination
for Cause, stock options and related limited rights granted to Executive under
any stock option plan shall not be exercisable nor shall any unvested awards
granted to Executive under any stock benefit plan of the Bank, the Holding
Company or any subsidiary or affiliate thereof vest. At the Date of Termination
for Cause, such stock options and related limited rights and any such unvested
awards shall become null and void and shall not be exercisable by or delivered
to Executive at any time subsequent to such Termination for Cause.

3. CHANGE IN CONTROL TERMINATION BENEFITS.

a) Subject to Section 19 hereof, upon the occurrence of a Change in Control,
Executive shall have the right to elect to voluntarily terminate his or her
employment at any time within ninety (90) days following the Change in Control.
Upon Executive’s termination in the event of a Change in Control following:
(1) Executive’s voluntary termination pursuant to this Section, or
(2) Executive’s dismissal within ninety (90) days of the Change of Control,
unless such termination is due to Termination for Cause, as defined in
Section 2(c) hereof, the Holding Company shall pay Executive, or in the event of
Executive’s subsequent death, his or her beneficiary or beneficiaries, or his or
her estate, as the case may be, an immediate lump sum equal to two (2) times
Executive’s average annual compensation for the three (3) preceding taxable
years with such compensation to be paid no later than thirty (30) days following
the

 

Page 3 of 12



--------------------------------------------------------------------------------

termination event, as defined in Treasury Regulation Section 1.409A-1(h)(1)(ii);
provided, however, that such benefits paid on account of Executive’s termination
due to a Change in Control are paid no later than twenty (20) days following the
later of the end of the taxable year of Executive, Holding Company or Bank in
which the termination event occurs, and in order to accommodate this payment
timing, the ninety (90) day period referenced in this Section 3(a), will be
shortened as necessary. Such annual compensation shall include any base salary,
commissions, bonuses, the value of employer-derived contributions credited to
the accounts of Executive (vested or unvested) under any pension, 401(k),
employee stock ownership and profit sharing plan, severance payments, directors
or committee fees and fringe benefits paid or to be paid to Executive during
such years. If Executive shall have worked less than three (3) taxable years,
then the average shall be computed as an average of the number of years worked
by Executive. Similarly, if Executive shall have worked for any portion of a
taxable year in the three (3) preceding taxable years, then annual compensation
for such year shall be annualized. Executive shall also be entitled to (i) the
portion, if any, of the compensation earned by Executive through the date of the
termination of his employment with the Bank and Holding Company which remains
unpaid as of such date, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
thirty (30) days following the termination event, as defined in Treasury
Regulation Section 1.409A-1(h)(1)(ii) and (ii) the benefits, if any, to which he
is entitled as a former employee under the employee benefit plans and programs
and compensation plans and programs maintained by the Holding Company and the
Bank for their officers and employees with such payment to be made within thirty
(30) days following the termination event, as defined in Treasury Regulation
1.409A-1(h)(ii). Such payments shall not be reduced in the event Executive
obtains other employment following termination of employment. In the event the
Bank is not in compliance with its minimum capital requirements or if such
payments would cause the Bank’s capital to be reduced below its minimum
regulatory capital requirements, such payments shall be deferred until such time
as the Bank or successor thereto is in capital compliance.

b) Upon the occurrence of a Change in Control of the Bank or the Holding Company
followed by Executive’s voluntary termination pursuant to Section 3(a) or
involuntary termination of employment, other than for Termination for Cause,
death or retirement, the Holding Company shall cause to be continued life,
medical and disability coverage substantially identical to the coverage
maintained by the Bank or Holding Company for Executive prior to his or her
severance at no premium cost to Executive. Such coverage and payments shall
cease upon the expiration of twenty-four (24) full calendar months from the Date
of Termination. In addition, notwithstanding the foregoing, if the provision of
any of the benefits covered by this Section 3(b) would trigger the 20% tax and
interest penalties under Section 409A of the Internal Revenue Code (“Section
409A”), then the benefit(s) that would trigger such tax and interest penalties
shall not be provided (collectively, the “Excluded Benefits”), and in lieu of
the Excluded Benefits the Holding Company shall pay to Executive, in a lump sum
within thirty (30) days following the termination event or within thirty
(30) days after such Excluded Benefits determination should it occur after the
termination event, a cash amount equal to the economic equivalent (defined as
the present value of the full monthly premium cost over the remaining unexpired
term using the 120% discount rate of the short-term applicable federal rate as
set forth in the IRS Regulations) of such Excluded Benefits.

 

Page 4 of 12



--------------------------------------------------------------------------------

c) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A of the Code and the regulations
thereunder or qualify for an exception from Section 409A of the Code. To that
end, Executive, the Holding Company and the Bank agree that the termination
benefits described in Section 3(a) are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
(or payments in substitution for payments that qualify as short-term deferrals)
and the benefits described in Section 3(b) are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(a)(5) as amounts
not includable in income by virtue of being received under a health plan
satisfying Section 105 of the Code or termination benefits exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals).

4. GENERAL TERMINATION BENEFIT.

Subject to Section 19 hereof, upon the occurrence of an Event of Termination
which shall mean the termination by the Holding Company of Executive’s full-time
employment, as defined in Treasury Regulation Section 1.409A-1(h)(ii), hereunder
for any reason other than death, retirement (as defined in the Bank’s employee
handbook) or Termination for Cause governed by Section 2(c) hereof and other
than in connection with a Change in Control, the Holding Company shall be
obligated to pay Executive, or, in the event of his or her subsequent death, his
or her beneficiary or beneficiaries, or his or her estate, as the case may be,
Severance Payment in a lump sum, with such payment to be made within thirty
(30) days following the termination event, equal to: twenty-six (26) weeks of
base salary for each three full or partial years of service to the Bank or
Holding Company. Notwithstanding the foregoing, Executive shall be entitled to a
minimum Severance Payment of twenty-six (26) weeks due to an Event of
Termination and the maximum Severance Payment owed shall be one hundred four
(104) weeks. Executive, Holding Company and Bank agree that the termination
benefits described in this Section 4 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
(or payments in substitution for payments that qualify as short-term deferrals).

5. NOTICE OF TERMINATION.

a) Any purported termination by the Holding Company or by Executive in
connection with a Change in Control shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined,

 

Page 5 of 12



--------------------------------------------------------------------------------

either by mutual written agreement of the parties, by a binding arbitration
award, or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected) and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute in
connection with a Change in Control, the Holding Company will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to his annual salary) and continue
him as a participant in all compensation, benefit and insurance plans in which
he was participating when the notice of dispute was given, until the earlier of:
(1) the resolution of the dispute in accordance with this Agreement or (2) the
expiration of the remaining term of this Agreement as determined as of the Date
of Termination.

6. SOURCE OF PAYMENTS.

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Holding
Company; provided, however, that no benefits provided under this Agreement shall
be duplicative of the benefits provided under the Amended and Restated
Termination and Change of Control Agreement between the Bank and Executive of
even date herewith.

7. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Holding Company and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.

Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of Holding Company or shall impose on the Holding Company any
obligation to employ or retain Executive in its employ for any period.

8. NO ATTACHMENT.

a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

b) This Agreement shall be binding upon, and inure to the benefit of, Executive,
the Bank and their respective successors and assigns.

 

Page 6 of 12



--------------------------------------------------------------------------------

9. MODIFICATION AND WAIVER.

a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. Notwithstanding the preceding sentence,
this Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Holding Company and the Bank may
deem necessary or appropriate to effect such compliance; provided that any such
amendment shall, to the extent practicable, preserve for Executive the benefit
originally afforded pursuant to this Agreement.

b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

10. REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Holding Company, whether pursuant to this Agreement or
otherwise are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

11. TAX INDEMNITY.

a) This Section 11 shall apply if Executive’s employment is terminated upon or
following (i) a Change in Control (as defined in Section 2(b) of this
Agreement); or (ii) a change “in the ownership or effective control” of the
Holding Company or the Bank or “in the ownership of a substantial portion of the
assets” of the Holding Company or the Bank within the meaning of Section 280G of
the Code. If this Section 11 applies, then, if for any taxable year, Executive
shall be liable for the payment of an excise tax under section 4999 of the Code
with respect to any payment in the nature of compensation made by the Holding
Company, the Institution or any direct or indirect subsidiary or affiliate of
the Holding Company or the Institution to (or for the benefit of) Executive, it
shall be the sole obligation and responsibility of the Holding Company to pay to
Executive an amount equal to X, determined under the following formula:

 

X =                            E x P                            1 - [(FI x (1 -
SLI)) + SLI + E + M] where    E =    the rate at which the excise tax is
assessed under section 4999 of the Code; P =    the amount with respect to which
such excise tax is assessed, determined without regard to this Section 11;

 

Page 7 of 12



--------------------------------------------------------------------------------

FI =    the highest marginal rate of income tax applicable to Executive under
the Code for the taxable year in
question; SLI =    the sum of the highest marginal rates of income tax
applicable to Executive under all applicable state and local laws for the
taxable year in question; and M =    the highest marginal rate of Medicare tax
applicable to Executive under the Code for the taxable year in question.

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement, or otherwise,
and on which an excise tax under section 4999 of the Code will be assessed, the
payment determined under this Section 11(a) shall be made to Executive on the
earlier of (i) the date the Holding Company, the Institution or any direct or
indirect subsidiary or affiliate of the Holding Company or the Institution is
required to withhold such tax, (ii) the date the tax is required to be paid by
Executive or (iii) within twenty (20) days following the later of the end of the
taxable year of Executive, Holding Company or Bank, in which the termination
event occurs. Executive, the Holding Company and the Bank agree that the
termination benefits described in this Section 11 are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals).

b) Notwithstanding anything in this Section 11 to the contrary, in the event
that Executive’s liability for the excise tax under section 4999 of the Code for
a taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 11(a), Executive or the Holding Company, as the case may be,
shall pay to the other party at the time that the amount of such excise tax is
finally determined consistent with the time limitations specified in
Section 11(a), an appropriate amount, plus interest, such that the payment made
under Section 11(a), when increased by the amount of the payment made to
Executive under this Section 11(b) by the Holding Company, or when reduced by
the amount of the payment made to the Holding Company under this Section 11(b)
by Executive, equals the amount that should have properly been paid to Executive
under Section 11(a). The interest paid under this Section 11(b) shall be
determined at the rate provided under Section 1274(b)(2)(B) of the Code. To
confirm that the proper amount, if any, was paid to Executive under this
Section 11, Executive shall furnish to the Holding Company a copy of each tax
return which reflects a liability for an excise tax payment made by the Holding
Company, at least twenty (20) days before the date on which such return is
required to be filed with the Internal Revenue Service.

12. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

Page 8 of 12



--------------------------------------------------------------------------------

13. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.

14. GOVERNING LAW.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of California but only to the extent
not preempted by Federal law.

15. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank’s main office, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

16. PAYMENT OF COSTS AND LEGAL FEES.

The Holding Company shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in conjunction with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Executive shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
of whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. In the event of a settlement pursuant to a settlement
agreement, any indemnification payment under this Section shall be made only
after a determination of the members of the Board (other than Executive, if
Executive is a member of the Board, and any other member of the Board to which
Executive is related by blood or marriage) that Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Holding Company.

17. INDEMNIFICATION.

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage, while Executive is employed with the Holding
Company, as a named insured under any policy or contract of insurance obtained
by the Holding Company to insure their directors and officers against personal
liability for acts or omissions in connection

 

Page 9 of 12



--------------------------------------------------------------------------------

with their service as an officer or director of the Holding Company or service
in other capacities at the Holding Company’s request, or in lieu thereof, and in
any event following termination, the Holding Company shall indemnify Executive
(and his heirs, executors and administrators) to the fullest extent permitted
under applicable law against all expenses and damages reasonably incurred by him
in connection with or arising out of a bona fide action, suit or proceeding in
which he may be involved by reason of his having been a director or officer of
the Holding Company or conducting any service at the Holding Company’s request
(whether or not he continues to be a director or officer at the time of
incurring such expenses or damages), such expenses and damages to include, but
not be limited to judgments, court costs and attorneys’ fees and the cost of
reasonable settlements. The coverage provided to Executive under this Section
shall be no less than the coverage provided to the other officers or directors
of the Holding Company. Executive, the Holding Company and the Bank agree that
the termination benefits described in this Section 17 are intended to be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(10) as
certain indemnification and liability insurance plans.

18. SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Holding Company, expressly and
unconditionally to assume and agree to perform the Holding Company’s obligations
under this Agreement, in the same manner and to the same extent that the Holding
Company would be required to perform if no such succession or assignment had
taken place.

19. WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

As a condition precedent to any obligation of the Bank or the Holding Company to
provide any benefit under Sections 3, 4 and 11 to Executive:

Executive hereby waives to the fullest extent possible all local, state or
federal law claims against the Bank or the Holding Company arising during any
period of employment, from the employment relationship, other than claims under
the various employee benefit plans of the Bank and the Holding Company; and at
the time Executive becomes eligible for payment of any benefit under this
Agreement, Executive shall execute a General Release prepared by the Bank and
the Holding Company, a copy of which is attached as Exhibit A hereto releasing
all possible local, state or federal law claims Executive may have against the
Bank or the Holding Company, their directors, officers, employees and agents
through the date of payment of any benefit hereunder, for claims arising during
any period of employment, from the employment relationship, other than claims
under the various employee benefit plans of the Bank and the Holding Company;
and any waiver given shall include a waiver pursuant to California Civil Code
Section 1542 of all unknown claims arising during any period of employment, from
the employment relationship, other than claims under the various employee
benefit plans of the Bank and the Holding Company.

This waiver and General Release to be executed at the time Executive becomes
eligible for a benefit under this Agreement, explicitly covers claims under the
Age Discrimination in

 

Page 10 of 12



--------------------------------------------------------------------------------

Employment Act, Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964 as amended, any state laws of similar effect or any
other law purporting to regulate discrimination as to the terms and conditions
of employment, employment contractual rights or common law torts. Executive will
have at least 21 days, but no more than 45 days, to review this Agreement (and
attachments) and has had opportunity to consult with counsel prior to agreeing
to the terms of the Agreement. Executive acknowledges that the consideration for
the waiver of rights is the termination benefits set out in Sections 3, 4 and 11
herein and that such termination benefits would not otherwise be provided to
Executive.

20. PAYMENTS TO KEY EMPLOYEES.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A of the Code, no payment to be made to a key employee
(within the meaning of Section 409A of the Code which defines a “key employee”
as an employee who, at any time during the plan year, is (i) an officer of the
employer having an annual compensation greater than $145,000, with such amounts
indexed each year in accordance with IRS guidelines; (ii) a 5-percent owner of
the employer; or (iii) a 1-percent owner of the employer having an annual
compensation from the employer of more than $150,000) on or after the date of
his termination of service shall be made sooner than six (6) months after such
termination of service; provided, however, that to the extent such six (6) month
delay is imposed by Section 409A of the Code as a result of a Change of Control
as defined in Section 2(b), the payment shall be paid into a rabbi trust for the
benefit of Executive as if the six (6) month delay was not imposed with such
amounts then being distributed to Executive as soon as permissible under
Section 409A of the Code; provided further, that to the extent such six
(6) month delay is imposed by Section 409A of the Code unrelated to a Change in
Control as defined in Section 2(b) of this Agreement, the payment shall be made
directly to Executive as soon as permissible under Section 409A of the Code.

21. INVOLUNTARY TERMINATION PAYMENTS TO EMPLOYEES (SAFE HARBOR).

The parties understand, in the event a payment is made to an employee upon an
involuntary termination of service, as defined in Treasury Regulation
Section 1.409A-1(n)(2)(ii), such payment will not be subject to Section 409A of
the Code provided that such payment does not exceed two (2) times the lesser of
(i) the sum of Executive’s annualized compensation based on the taxable year
immediately preceding the year in which termination of service occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates service (the “Safe Harbor Amount”). However, if such payment exceeds
the Safe Harbor Amount, only the amount in excess of the Safe Harbor Amount will
be subject to Section 409A of the Code. In addition, if such Executive is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6) month wait-period
imposed by Section 409A of the Code as provided in Section 20 of this Agreement.
Executive, the Holding Company and the Bank agree that the termination benefits
described in this Section 21 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor
for separation pay due to involuntary separation from service, and thus the Safe
Harbor portion of the payments to Executive under this Agreement shall be made
within thirty (30) days following the termination event, with the remainder in
excess of the Safe Harbor Amount to be paid as otherwise permitted under
Section 409A of the Code.

 

Page 11 of 12



--------------------------------------------------------------------------------

22. COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

SIGNATURES

IN WITNESS WHEREOF, PFF Bancorp, Inc. has caused this Agreement to be executed
by its duly authorized officers, and Executive has signed this Agreement, on the
         day of                     .

 

ATTEST:     PFF BANCORP, INC.

 

   

 

Secretary     By: [SEAL]    

I,                 , acknowledge that I am Executive referred to herein and that
I have carefully reviewed the entire Agreement having taken particular care to
review Section 19 herein and acknowledge my understanding of the language used
in Section 19.

 

WITNESS:

   

 

   

 

 

Page 12 of 12